 In the Matter of POHS-RING-GREEN,INC.andDEPARTMENT STORE &WAREHOUSE EMPLOYEES INTERNATIONAL UNION,LOCAL#1499,A. F. of L.Case No. 2-R-6256.-Decided May 16, 1946Buitenkant& Cohen,by Mr. Arnold Cohen, of New York City, fortheUnion.Mr. Lewis H.Ulman,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Department Store & Warehouse Em-ployees International Union, Local #1499, A. F. of L., herein calledtheUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Pohs-Ring-Green, Inc., NewYork City, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before GeorgeTuritz,Trial Examiner. The hearing was held at New York City, onApril 4 and 11, 1946. The Union appeared and participated, but the Com-pany failed to appear. All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues. The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYPohs-Ring-Green, Inc., a New York corporation, has its factory inNew York City. It is engaged in the manufacture and sale of various68 N. L. R. B., No. 9.37 38DECISIONS OF NATIONALLABOR RELATIONS BOARDcloth articles,including bridge sets,bedroom scarves,vanity sets, decora-tive towels,and plainand decorativepillow cases.The chiefmaterialsused are sheeting,toweling, andsimilar cloths. During approximately 50days of the preceding6 months, the Company received at its factory, foruse in its operationsthere,more than 4 tons of materials, including over500 poundsofmaterialswhich were shipped to the Company fromMexico.During the same50 days the Company shipped from its factoryat least 11 tons of its products valued at more than$22,000.Approxi-mately 75 percent of the productssold by the Company was shipped topurchasers located outside the Stateof New York.We find thatthe Companyis engaged in commercewithinthe mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDDepartmentStore& Warehouse Employees International Union,Local#1499, is a labor organizationaffiliated with the American Fed-eration of Labor, admitting to membership employeesof the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has, in effect, refused to grant recognition to the Unionas the bargaining representative of certain of its employees.A statement of Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the unopposed request of the Union, and upon theentire record, we find that all production, maintenance, and shipping em-ployees of the Company at its factory, including the head of the ShippingDepartment and the head of the Cutting Department, but excluding thehead of the Receiving Department, foremen, forewomen, and all othersupervisory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effectively'The Field Examiner reportedthat the Union submitted 15 applicationcards,and that thereare approximately 24 employees in theappropriate unit. POHS-RING-GREEN, INC.39recommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot. The Union requested atthe hearing that eligibility to vote in the election be determined by theCompany's pay roll for the pay-roll period immediately preceding thefiling of the petition, because jean Longobardi, Rose Marie Venuto, andEli Genco, three of its members, were allegedly discharged by the Com-pany in violation of the Act.After the hearing the Union filed a charge with the Board in Case No.2-C-6269, averring that the Company had discriminatorily dischargedthese three employees in contravention of Section 8 (3) of the Act.3 Weperceive no reason to deviate from our customary policy of using a cur-rent pay roll for the purpose of determining voting eligibility. Neverthe-less, in accordance with our usual practice in this respect, we shall permitthe employees named in the charge to cast ballots in the election; theirballots, however, shall be segregated and we shall defer ruling as to theirvalidity pending the outcome of the unfair labor practice proceeding.4Employees eligible to vote in the election shall be all in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Pohs-Ring-Green, Inc.,New York City, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Second Region, acting in this matter as agent for the National Labor2The head of the Receiving Department is the only employee in the department, but hesupervises nine operators in another department, and can effectively recommend that they bedisciplined or discharged. The heads of the Shipping and CuttingDepartments both spendmost of their time doing manual labor, each having but one other employee in his department,neither can recommend that employees be disciplined or discharged.DThe Union has formally waived the right to protest any election in this proceeding predi-cated uponthe subject matter of this charge.4 SeeMatterof Knape and Vogt Manufacturing Co,65N. L. R. B. 200. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations,among employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by DepartmentStore and Warehouse Employees International Union, Local #1499A. F. of L., for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.